In a proceeding pursuant to CPLR article 78 (which [as No. 2] was consolidated with another similar proceeding [No. 1]), judgment of the Supreme Court, Suffolk County, dated February 17, 1967, which severed the proceedings and, on motion of respondents, dismissed the petition on the merits as insufficient, reversed, on the law, and motion denied, with costs to petitioners. No questions of fact were considered on this appeal. The time of respondents within which to answer the petition is extended until 10 days after service of the order hereon, with notice of entry. (See, Matter of Freedman v. Suffolk County Board of Supervisors, 29 A JD 2d 661.) Brennan, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur. [52 Misc 2d 670.]